Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on applications EM7 347 687-0007, EM7 347 687-0006, EM7 347 687-0005, EM7 347 687-0004, EM7 347 687-0032, EM7 347 687-0020, EM7 347 687-0031, EM7 347 687-0014, and EM7 347 687-0030 filed in EUIPO (EM) on 12/6/2019. It is noted, however, that the inventors have not filed certified copies of the applications as required by 37 CFR 1.55. For more information on the meaning of certified copy, see MPEP 215. In the case of a design application, the certified copy must be filed by mail during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Election/Restriction 
This application discloses the following embodiments:
Embodiment 1: FIGS. 1.1 – 1.7 
Embodiment 2: FIGS. 2.1 – 2.7
Embodiment 3: FIGS. 3.1 – 3.7	
Embodiment 4: FIGS. 4.1 – 4.5
Embodiment 5: FIGS. 5.1 – 5.7	
Embodiment 6: FIGS. 6.1 – 6.7 
Embodiment 7: FIGS. 7.1 – 7.7	
Embodiment 8: FIGS. 8.1 – 8.5	
Embodiment 9: FIGS. 9.1 – 9.5 	

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patently distinct designs are created by the different appearances of the embodiments. 

The above embodiments divide into the following patentably distinct groups of designs:
Group 1: Embodiment 1
Group 2: Embodiment 2 
Group 3: Embodiment 3 
Group 4: Embodiment 4 
Group 5: Embodiments 5, 6, and 7 
Group 6: Embodiment 8 
Group 7: Embodiment 9

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited.  Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  However, the -----------appearance of the designs patentably distinguishes each group from the others.

Embodiment 1 illustrates a design for a lid for a can end in a rounded triangular shape. 
Embodiment 2 illustrates a design for a lid for a can end similar to embodiment 1 but with the text “UP” and arrows as well as a different bottom view appearance. 
Embodiment 3 illustrates a design for a lid for a can end similar to embodiment 1 but with a round feature on top and a different bottom view appearance. 
Embodiment 4 illustrates a design for a can end. 
Embodiment 5 illustrates a design for a can end with a single feature on the top edge.
Embodiment 6 illustrates a design for a can end similar to embodiment 5 but with two features on the top edge. 
Embodiment 7 illustrates a design for a can end similar to embodiment 5 but with 4 small features near the top edge. 
Embodiment 8 illustrates a design for a can
Embodiment 9 illustrates a design for a can similar to embodiment 8 but with a rounded feature.  

Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.

A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  

Applicant is requested to cancel any drawing figures and corresponding descriptions directed to nonelected embodiments.

If applicant traverses this requirement on the grounds that the groups are not patentably distinct, applicant must present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.

In the interest of compact prosecution, the following objection is set forth as it pertains to all the embodiments.

Specification
37 C.F.R. 1.154 covers the arrangement of application elements in a design application. The order and contents, if applicable, of a specification includes:
	
(1) Preamble, stating the name of the applicant, title of the design, and a brief description of the nature and intended use of the article in which the design is embodied.
(2) Cross-reference to related applications (unless included in the application data sheet).
(3) Statement regarding federally sponsored research or development.
(4) Description of the figure or figures of the drawing.
(5) Feature description.
(6) A single claim.
	
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP
1503.01 (II). The figure descriptions identify individual figure views (IE front, rear, left, right, top, and bottom). 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) Description of the figure or figures of the drawing.

The claim statement contains an improper sentence: “Application for overall protection for industrial design(s) as shown and describe.” A design patent application may only include a single claim MPEP § 1503.01(III). The examiner recommends canceling the sentence from the specification. 

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons

Conclusion
In view of the above requirement, further action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Examiner, Art Unit 2922